18-23691-shl     Doc 28     Filed 02/14/19     Entered 02/14/19 16:24:59        Main Document
                                              Pg 1 of 3


                          UNITED STATES BANKRUPTCY COURT
                            Southern DISTRICT OF NEW YORK

 In re: Gerald M Upright Jr.
                Debtor
                                                                  Case Number 18-23691
 Address: 67 Salem Rd, Pound Ridge, NY 10576

 Last four digits of Social-Security or Individual Tax-Payer-
                                                                  Chapter 13
 Identification (ITIN) No(s).,(if any): 0379

 Employer Tax-Identification (EIN) No(s).(if any):



                         OBJECTION TO CONFIRMATION OF PLAN

Shellpoint Mortgage Servicing, a secured creditor (hereinafter “Secured Creditor”) of the
debtor(s) in this case, objects to the confirmation of the chapter 13 plan proposed by the
Debtor(s) and filed on November 19, 2018 and as grounds therefore would show the court that
the plan does not provide for the Secured Creditor to receive the value of its claim in violation of
11 U.S.C. § 1325(a)(5)(B)(ii).

WHEREFORE, Secured Creditor prays that the court sustain its objection and deny confirmation
of the debtors plan and for such other relief as is just and equitable.

Dated: February 14, 2019
Rockville Centre, New York
                                                                                _/S/ Ted E. May__
                                                                           By: Ted Eric May, Esq.
                                                                  Sheldon May & Associates, P.C.
                                                                    Attorney for Secured Creditor
                                                                                 255 Merrick Road
                                                                Rockville Centre, New York 11570
                                                                                  (516) 763 - 3200
18-23691-shl     Doc 28    Filed 02/14/19     Entered 02/14/19 16:24:59        Main Document
                                             Pg 2 of 3


                          UNITED STATES BANKRUPTCY COURT
                            Southern DISTRICT OF NEW YORK

 In re: Gerald M Upright Jr.
                Debtor
                                                                  Case Number 18-23691
 Address: 67 Salem Rd, Pound Ridge, NY 10576

 Last four digits of Social-Security or Individual Tax-Payer-
                                                                  Chapter 13
 Identification (ITIN) No(s).,(if any): 0379

 Employer Tax-Identification (EIN) No(s).(if any):



       Affidavit of Service of the Notice of Appearance and Request for Service of Papers

State of New York, County of Nassau ) ss.:

       I, the undersigned, being duly sworn, deposes and says:

        (1) I am not a party to this action; (2) I am employed by Sheldon May & Associates, P.C.
in the County of Nassau, State of New York; and (3) I am over the age of 18 and not a party to
the within action.

        On February 14, 2019, I served the Objection to Confirmation of the Plan, by depositing
a true copy thereof in a post-paid wrapper, in an official depository under the exclusive care and
custody of the United States Postal Service within New York State, addressed to each of the
following persons at the last known address set forth after each name:

 Debtor                Gerald M Upright Jr.67 Salem Rd, Pound Ridge, NY 10576
 Debtor’s Attorney     Brian McCaffrey 88-18 Sutphin Blvd 1st Floor Jamaica, NY 11435
 Trustee               Krista M. Preuss 399 Knollwood Road White Plains, NY 10603

                                                             /S/ Kara Silva

Sworn to before me this
14 day of February 2019
/S/ Jessica S Snyder
Notary Public, State of New York
No. 01SN5085564
Qualified in Nassau County
My Commission Expires Sept. 29, 2019
18-23691-shl    Doc 28    Filed 02/14/19     Entered 02/14/19 16:24:59     Main Document
                                            Pg 3 of 3




CASE NUMBER: 18-23691




                               United States Bankruptcy Court
                               Southern District of New York



In Re:
     Debtor: Gerald M Upright Jr.                Social Security Number: XXX-XX--0379
     Debtor:                                     Social Security Number: XXX-XX--

Chapter: 13

Employer’s Tax Identification Number (if any):



                                    Objection to Confirmation




                              Sheldon May & Associates, P.C.
                               Attorneys for Secured Creditor
                               Office and Post Office Address
                                     255 Merrick Road
                             Rockville Centre, New York 11570
                                     Telephone Number
                                      (516) 763 - 3200
